Title: To James Madison from Levett Harris, 3 September 1811
From: Harris, Levett
To: Madison, James


Sir,St Petersburg 3 September 1811.
Mr. Swinguin, who will have the honor to deliver this letter to Your Excellency, is a young Gentleman of rank & family: he goes to America attached to Mr. Kosloff the new Consul Gl. Successor to mr. Daschkoff; but principally with a view to see the United states & to Study our manners & customs.
The Count Romanzoff has particularly recommended him to me, and as Mr. Swinguin has cultivated the fine Arts with Success the Chancellor seems to take a lively interest in his visit.
Permit me therefore Sir, to second the anxious desire of Mr. Swinguin in procuring him by means of this introduction the honor of Your Excellency’s Acquaintance. I have the honor to be, with the highest consideration, Sir, Your most Obedient humble Servant
Levett Harris.
